DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As to the amended specification on 5/12/22, the specification is accepted by the examiner and the previous objections to the specification are withdrawn
Based on the claim amendments, filed on 5/12/22, the previous 112a and 112b rejections are withdrawn.
Regarding the amended claims and remarks field on 5/12/22, the previous prior art rejection has been modified to address the claim amendments (see below).
Claim Status
Claims 1-5 and 7-15 are pending with claims 1-5 and 7 being examined and claims 8-15 deemed withdrawn.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon (Translation of JP S63-182040; hereinafter “Nippon”; already of record) alone, or alternatively over Nippon in view of Luoma et al (US 20140271411; hereinafter “Luoma”; already of record), or alternatively over Nippon in view of Luoma in view of Olympus (Translation of JP2005-017176; hereinafter “Olympus”; already of record).
As to claim 1, Nippon teaches a bulge resistant reagent vessel for an analytical instrument, wherein the bulge resistant reagent vessel is configured to 5store a liquid reagent (Nippon; p. 1 and Figures 1-3. The examiner notes that the term bulge resistant is used as an adjective to modify the reagent vessel, where the bulge resistance comes from the structure of the vessel. For functional recitations in the preamble, see MPEP 2111.02), the bulge resistant reagent vessel defining a substantially rectangular shape (Nippon teaches a rectangular vessel; Figs. 1-3) and comprising: 
a cover (Nippon teaches cover as the top wall, and also as cap 14; Fig. 1-2) and 
a lower part, wherein the lower part comprises a bottom wall, a front wall, a rear wall, two opposing side walls that together define the largest surface area of the reagent vessel, and at least one connection wall placed substantially one third to one half of a distance between the front and rear walls (Nippon teaches the lower part as the bottom portion of the container with front and rear walls as the left and right side of figure 2. Nippon teaches connection wall/partition 16 connecting the two sidewalls; Fig. 2 and pages 2-3. The sidewalls of Nippon are the walls with the largest surface area.  Nippon in figure 2 shows the connection wall about/substantially one third of the distance between the front and rear walls.), 
wherein the cover, the bottom wall, the front wall, the rear wall and the two opposing side walls define at least one internal volume for storing at least one liquid reagent (Nippon teaches the storage of reagent internally; Figs 1-3), 
wherein the two opposing side walls are connected to one another by the at least one connection 10wall located within the at least one internal volume to define an uninterrupted monolithic construction between them in order to provide rigidity to the two opposing side walls, wherein the connection wall is spaced apart from the bottom wall (Nippon teaches that partition 16 connects the side walls and is spaced from the bottom; pages 2-3 Figures 2-3. The examiner notes that the function of increased rigidity/bulge resistance is due to the presence of the connection wall between the side walls, and therefore the presence of the connection wall would provide the function of bulge resistance/increased rigidity. The examiner further points applicants to their instant specification on page 6 “Thus, the connection wall provides rigidity to the side walls or reinforces the same. Thus, the reagent vessel may not bulge as the side walls are fixed or reinforced in their position by means of the connection wall.” where this disclosure explicitly states that the rigidity/bulge resistance function is due to the presence of the connection wall.  Nippon teaches a connecting wall 16 that connects the side walls; pages 2-3, Figs. 2-3. Specifically, based on the figures of Nippon, it appears as if figure 1 is showing one monolithic structure of the container as a whole, where figure 2 uses slanted hashes to depict a cross section of the container where the sidewalls and the connection wall all appear to be formed uninterrupted and monolithically since the hashed lines appear to indicate the same part/material.  The use of PVC (vinyl chloride) or HDPE (high density polyethylene) to form the vessel as disclosed in on page 2 of Nippon would result in a rigid structure. The examiner believes that the inclusion of the connection wall would enhance the structural rigidity as it provides an additional support structure to strengthen the vessel. Although the main function of connecting wall 16 of Nippon is to decrease bubble formation, there is no evidence of record to preclude the connecting wall from also serving to provide additional support/rigidity), and 
wherein the connection wall and at least the two opposing side walls are injection-molded and monolithically formed (Nippon teaches the lower part of the container including the connection wall and sidewalls being molded from polymers; Fig. 2 page 2.  Based on the figures of Nippon, it appears as if figure 1 is showing one monolithic structure of the container as a whole, where figure 2 uses slanted hashes to depict a cross section of the container where the sidewalls and the connection wall all appear to be formed uninterrupted and monolithically since the hashed lines appear to indicate the same part/material. Nippon remains silent as the lower portion being injection molded. However, the limitation of the lower part being injection molded is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation does not distinguish over the prior art.  Because of the nature of product-by-process limitations the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists. The molded polymers forming the lower part of Nippon appear to be the same as the claimed lower part. (MPEP 2113)).  
Note: The instant Claims contain a large amount of functional language (ex: “configured to…”).  However, functional language does not add any further structure to an apparatus beyond a capability.  Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP 2114).  Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.
If it is deemed that Nippon does not teach the connection wall/partition placed substantially one third to one half of a distance between the front and rear walls, then it would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimal distance of the connection wall/partition to the front/rear wall. Such a difference in distance would appear to be optimally between one third to one half of the distance between the front/rear wall in order to ensure that the space was not too small to allow for fluid to accumulate around the nozzle entrance area (between 1/3 to 1/2 the vessel length) without providing too small of a space (less than 1/3 the vessel volume) for fluid to accumulate around the nozzle entrance area, while also not providing too large of a space (larger than 2/3 the vessel length) in order to provide the desired flow or inhibition of flow and also to prevent bubble formation and excessive fluid sloshing.  Such a difference in distance of the connection wall/partition placement would appear to be optimally between one third to one half the overall distance between the front and rear walls in order to enable fluid to freely flow, while also not allowing more than half (or two-thirds) of the fluid amount to slosh excessively to create bubbles. Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II).  
Although Nippon does not specifically teach the connection wall/partition 30spaced apart from the bottom a distance of 2.0 mm to 30.0 mm, it would have been obvious to adjust the spacing to be between 2-30 mm to provide the advantage of enabling fluid to flow through while also inhibiting fluid flow.  So long as fluid flow was slowed such that bubble formation was decreased, then the size could be larger. Conversely, so long as fluid freely flowed without creating pressure drops between the chambers, then the size could be smaller.  In this respect, it would have been obvious to provide a gap of at least 2 mm to enable fluid to freely flow, while also not providing a gap of larger than 30 mm such that the fluid did not slosh excessively to create bubbles.  
Further, the distance between the connection wall/partition and the bottom is a result effective variable modifying gap size.  Applicants did not provide any criticality regarding the recited parameter.  It would have been obvious to one of ordinary skill in the art to determine, through routine experimentation, the optimal difference in distance between the connection wall/partition and the bottom to provide the desired flow or inhibition of flow while also preventing bubble formation.  Such a difference in distance would appear to be optimally between 2 mm to 30 mm, in order to enable fluid to freely flow, while also not allowing fluid to slosh excessively to create bubbles. Consult In re Boesch and Slaney 205 USPQ 215 (CCPA 1980) and (MPEP 2144.05 II). 

Alternatively, if it is deemed that Nippon does not teach the connection wall/partition placed substantially one third to one half of a distance between the front and rear walls, then Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where there are separating partitions spaced apart from the walls such that fluid will flow between the partition and the wall to inhibit bubble formation and where the separating partitions are placed substantially one third to one half of a distance between the front and rear walls (Luoma teaches that the partitions 312 or 314 are about one third the distance from the front/rear walls, and that partition 216 is about one half the distance from the front/rear wall; Fig. 4 [42, 44].  Luoma also teaches that the partitions can also be spaced at other distances from each other/the walls [44] in order to reduce bubble formation; Fig. 3-4 [46]).  Therefore, Luoma discloses that changing the spacing of the partitions is something one of ordinary skill in the art may wish to achieve.  It would have been obvious to one of ordinary skill in the art to have modified the spacing between the connection wall/partition and front/rear walls of Nippon to be spaced by the distance of the partition placed substantially one third to one half of a distance between the front and rear walls as in Luoma because Luoma teaches that spacing the partition/wall one third to one half the distance from the front/rear walls is well-known and helps reduce bubble formation (Luoma; [44, 45, 46]; Fig. 3-4).
Alternatively, if Nippon is deemed incapable of being modified to teach the connection wall/partition 30spaced apart from the bottom a distance of 2.0 mm to 30.0 mm, then Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where there are separating partitions spaced apart from the walls such that fluid will flow between the partition and the wall to inhibit bubble formation and where the gap between the partition and the wall is 2 mm (Luoma teaches that the partitions can be 2 mm from the walls, and can also be spaced at other distances [45] in order to reduce bubble formation; Fig. 3-4 [46]).  It would have been obvious to one of ordinary skill in the art to have modified the spacing between the connection wall/partition and bottom wall of Nippon to have been separated by 2 mm as in Luoma because Luoma teaches that this gap enables fluid flow but also reduces bubble formation (Luoma; [45, 46]).
Alternatively, if it is deemed that Nippon does not teach that the partition and its connected walls of the container form an monolithic construction that is injection molded, then Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4), where the container includes partitions connected to walls forming a monolithic construction that is injection molded (Luoma teaches injection molding to fabricate the containers; [15]. The examiner believes that the injection molding to create the containers of Luoma would result in an uninterrupted monolithic construction such that the partitions and walls were connected in an uninterrupted fashion.  Further, Luoma, in figure 4 shows the partitions and the walls of the container using the same hashed lines indicating that it is the same part/material). It would have been obvious to one of ordinary skill in the art to have made the molded container with the connection wall/partition connecting to the sidewalls in an uninterrupted fashion as in Nippon by injection molding as in Luoma because Luoma teaches that injection molding is commonly used together to form containers and that these techniques reduce costs (Luoma; [15]).

Alternatively, if it is deemed that Nippon and Luoma do not teach forming the partition and its connected walls of the container using an uninterrupted monolithic construction, then Olympus teaches the analogous art of a reagent container (Olympus; Fig. 2-4, page 1), the container having internal partitions/connection walls connecting to sidewalls (Olympus teaches connection walls/partitions 52 which connect to sidewalls 51 of the container body; p. 1, 4, 5, 6), where the container and its sidewalls and partitions are formed using an uninterrupted monolithic construction (Olympus teaches that the container is molded integrally, and that the partitions are integrally molded to the container body, meaning that the container of Olympus is molded monolithically in an uninterrupted fashion; p. 4). It would have been obvious to one of ordinary skill in the art to have modified the molded side walls with a connection wall/partition connected in an uninterrupted fashion of modified Nippon to be molded integrally/monolithically as in Olympus because Olympus teaches that it is well known to integrally mold the container body/walls with internal partitions (Olympus; p. 4).

As to claim 2, modified Nippon teaches the reagent vessel according to claim 1 (see above), wherein the lower part is an injection-molded 15component (Nippon teaches the lower part of the container including the connection wall and sidewalls being molded from polymers; Fig. 2 page 2.  Based on the figures of Nippon, it appears as if figure 1 is showing one monolithic structure of the container as a whole, where figure 2 uses slanted hashes to depict a cross section of the container where the sidewalls and the connection wall all appear to be formed uninterrupted and monolithically since the hashed lines appear to indicate the same part/material. Nippon remains silent as the lower portion being injection molded. However, the limitation of the lower part being injection molded is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation does not distinguish over the prior art.  Because of the nature of product-by-process limitations the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists. The molded polymers forming the lower part of Nippon appear to be the same as the claimed lower part. (MPEP 2113).  Additionally, Nippon/Luoma also teaches injection molding (see the alternative modification of Nippon/Luoma above where Luoma teaches advantages of injection molding; Luoma [15]).  
As to claim 7, modified Nippon teaches the bulge resistant reagent vessel according to claim 1 (see above), with the cover welded to the lower part (Nippon teaches cover as the top wall which is attached to the lower part; Fig. 1-2. Nippon remains silent as the cover welded to the lower part. However, the limitation of the cover welded to the lower part is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation does not distinguish over the prior art.  Because of the nature of product-by-process limitations the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists. The polymers forming the cover top and the lower part of Nippon appear to be the same as the claimed upper and lower part as they are attached. (MPEP 2113)).
Alternatively, as to claim 7, modified Nippon teaches the bulge resistant reagent vessel according to claim 1 (see above), with the cover and the lower part being molded (Nippon teaches cover as the top wall, and also alternatively as cap 14; Fig. 1-2. Nippon also teaches molding to form the vessel).
If it is deeded that modified Nippon does not specifically teach that the cover is welded to the lower part, then Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where welding and injection molding are known to be used to create containers (Luoma; [15]). It would have been obvious to one of ordinary skill in the art to have merged the lower part and cover of modified Nippon by welding as in Luoma because Luoma teaches that welding and injection molding are commonly used together to form containers and that these techniques reduce costs (Luoma; [15]).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Nippon alone, or Nippon in view of Luoma in view of Olympus.
As to claim 3, modified Nippon teaches the bulge resistant reagent vessel according to claim 1 (see above), wherein the lower part comprises a connection wall located within the at least one internal volume, spaced apart from the bottom wall and connecting the side walls, wherein the connection wall and at least the two 20opposing side walls are injection-molded and monolithically formed (Nippon teaches the lower part of the container including the connection wall and sidewalls being molded from polymers; Fig. 2 page 2.  Based on the figures of Nippon, it appears as if figure 1 is showing one monolithic structure of the container as a whole, where figure 2 uses slanted hashes to depict a cross section of the container where the sidewalls and the connection wall all appear to be formed uninterrupted and monolithically since the hashed lines appear to indicate the same part/material. Nippon remains silent as the lower portion being injection molded. However, the limitation of the lower part being injection molded is considered a product by process limitation. It has been held that the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation does not distinguish over the prior art.  Because of the nature of product-by-process limitations the Examiner cannot ordinarily focus on the precise difference between the claimed product and the disclosed product. It is then Applicants’ burden to prove that an unobvious difference exists. The molded polymers forming the lower part of Nippon appear to be the same as the claimed lower part. (MPEP 2113).  Additionally, Nippon/Luoma also teaches injection molding (see the alternative modification of Nippon/Luoma above where Luoma teaches advantages of injection molding; Luoma [15]).  
If Nippon is deemed incapable of being modified to have two connection walls/partitions, then Olympus teaches the analogous art of a reagent container (Olympus; Fig. 2-4, page 1) which is integrally molded (Olympus; p. 4) with two connection walls/partitions (Olympus teaches two connection walls 52; p. 1, 4, 5, 6.  Olympus teaches multiple connection walls, and also teaches that the achieved advantages are possible with two connecting walls; p. 6). It would have been obvious to one of ordinary skill in the art to have modified the side walls with a connection wall of Nippon to include two connection walls as in Olympus because Olympus teaches that multiple connection walls helps to decrease bubbles during reagent container movement (Olympus; p. 5) thereby enabling accurate reagent levels to be detected (Olympus; p. 5).  
As to claim 5, modified Nippon teaches the bulge resistant reagent vessel according to claim 3 (see above), wherein the two connection walls are spaced apart from the bottom wall by identical distances or different distances (The modification of the connection walls of Nippon to include multiple connection walls as in Olympus has been discussed in claim 3 above. This modification results in the connection walls of Nippon having a same spacing from the bottom wall).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nippon in view of Luoma in view of Olympus.
As to claim 4, modified Nippon teaches the bulge resistant reagent vessel according to claim 3 (see above), with the two connection walls (The modification of the connection walls of Nippon to include multiple connection walls as in Olympus has been discussed in claim 3 above).
Modified Nippon does not specifically teach that the two connection walls are each spaced apart from the front wall or the rear wall by a distance of substantially one third of a distance between the front wall and the rear wall.  However, because Olympus teaches that two connecting wall partitions can be present (Olympus; p. 6), then the examiner believes that this would result in the claimed configuration.  Nonetheless, if Olympus is deemed incapable of this, then it would have been obvious to have made the multiple walls of modified Nippon to have been equidistant from each other and from the front and rear walls, the resulting combination being three roughly equal sized compartments, because this would provide the advantage of ensure that fluid agitation was prevented while also avoiding confining fluid flow too much.
Alternatively, if modified Nippon is deemed incapable of teaching the distances, then Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4) where there are separating partitions spaced apart from the front wall or the rear wall by a distance of substantially one third of a distance between the front wall and the rear wall (Luoma teaches that walls 312 and 314 are spaced such that there are substantially three equidistant compartments; Fig. 3-4 [44]).  It would have been obvious to one of ordinary skill in the art to have modified the connection walls of modified Nippon to have been separated equidistant from each other and the front and rear wall as in Luoma because Luoma teaches that it is well known to space walls at various distances (Luoma; [44]) and because Luoma teaches that this helps to reduce bubble formation (Luoma; [14, 46]).  Further still, it would have been obvious to one of ordinary skill in the art to have modified the bubble prevention walls of modified Nippon to be roughly equidistant as in Luoma to achieve the same purpose of bubble prevention.

Other References Cited
	The prior art of made of record and not relied upon is considered pertinent to applicant's disclosure include;
	Voit (US 20110091364; hereinafter “Voit”; already of record) teaches that the top of a reagent container is attached by welding [93], and also teaches injection molding [85, 91]. 
Response to Arguments
Applicant’s arguments filed on 5/12/22 have been considered, but are moot because they are towards the claim amendments and not the current ground of rejection.  However, because the examiner is relying on the same references used in the previous rejection, the examiner will address applicant’s arguments in order to advance prosecution. Therefore, Applicant's arguments have been fully considered but they are not persuasive. 

Applicants argue on page 8 of their remarks that Nippon, Luoma, and Olympus do not teach the connection wall connected uninterrupted and monolithically to the side walls in order to provide rigidity.  The examiner respectfully disagrees.  First, Nippon teaches wherein the two opposing side walls are connected to one another by the at least one connection 10wall located within the at least one internal volume to define an uninterrupted monolithic construction between them in order to provide rigidity to the two opposing side walls, wherein the connection wall is spaced apart from the bottom wall (Nippon teaches that partition 16 connects the side walls and is spaced from the bottom; pages 2-3 Figures 2-3. The examiner notes that the function of increased rigidity/bulge resistance is due to the presence of the connection wall between the side walls, and therefore the presence of the connection wall would provide the function of bulge resistance/increased rigidity. The examiner further points applicants to their instant specification on page 6 “Thus, the connection wall provides rigidity to the side walls or reinforces the same. Thus, the reagent vessel may not bulge as the side walls are fixed or reinforced in their position by means of the connection wall.” where this disclosure explicitly states that the rigidity/bulge resistance function is due to the presence of the connection wall.  Nippon teaches a connecting wall 16 that connects the side walls; pages 2-3, Figs. 2-3. Specifically, based on the figures of Nippon, it appears as if figure 1 is showing one monolithic structure of the container as a whole, where figure 2 uses slanted hashes to depict a cross section of the container where the sidewalls and the connection wall all appear to be formed uninterrupted and monolithically since the hashed lines appear to indicate the same part/material.  The use of PVC (vinyl chloride) or HDPE (high density polyethylene) to form the vessel as disclosed in on page 2 of Nippon would result in a rigid structure. The examiner believes that the inclusion of the connection wall would enhance the structural rigidity as it provides an additional support structure to strengthen the vessel. Although the main function of connecting wall 16 of Nippon is to decrease bubble formation, there is no evidence of record to preclude the connecting wall from also serving to provide additional support/rigidity). Second, if it is deemed that Nippon does not teach that the partition and its connected walls of the container form a monolithic construction that is injection molded, then Luoma teaches the analogous art of a reagent container (Luoma; [13] Fig. 3-4), where the container includes partitions connected to walls forming a monolithic construction that is injection molded (Luoma teaches injection molding to fabricate the containers; [15]. The examiner believes that the injection molding to create the containers of Luoma would result in an uninterrupted monolithic construction such that the partitions and walls were connected in an uninterrupted fashion.  Further, Luoma, in figure 4 shows the partitions and the walls of the container using the same hashed lines indicating that it is the same part/material). It would have been obvious to one of ordinary skill in the art to have made the molded container with the connection wall/partition connecting to the sidewalls in an uninterrupted fashion as in Nippon by injection molding as in Luoma because Luoma teaches that injection molding is commonly used together to form containers and that these techniques reduce costs (Luoma; [15]). Third, , if it is deemed that Nippon and Luoma do not teach forming the partition and its connected walls of the container using an uninterrupted monolithic construction, then Olympus teaches the analogous art of a reagent container (Olympus; Fig. 2-4, page 1), the container having internal partitions/connection walls connecting to sidewalls (Olympus teaches connection walls/partitions 52 which connect to sidewalls 51 of the container body; p. 1, 4, 5, 6), where the container and its sidewalls and partitions are formed using an uninterrupted monolithic construction (Olympus teaches that the container is molded integrally, and that the partitions are integrally molded to the container body, meaning that the container of Olympus is molded monolithically in an uninterrupted fashion; p. 4). It would have been obvious to one of ordinary skill in the art to have modified the molded side walls with a connection wall/partition connected in an uninterrupted fashion of modified Nippon to be molded integrally/monolithically as in Olympus because Olympus teaches that it is well known to integrally mold the container body/walls with internal partitions (Olympus; p. 4).

Applicants argue on pages 8-9 that Nippon teaches a baffle, and that the baffle is described as a partition plate that functions as a diaphragm.   Applicants, on page 9, then state that the partition of Nippon is meant to function as a thin, flexible separating wall or membrane because the partition of Nippon is for bubble reduction, and that the wall of Nippon does not enhance rigidity.  The examiner disagrees with applicants’ assertions.  There is nothing in Nippon that states that the separation plate is thin, a membrane, or flexible, and the examiner believes applicants are mischaracterizing the reference. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Nippon discloses a partition/separation plate 16; see pages 2 and 3 and also index of parts in [3] of Nippon.  Nippon also discloses separation plate 16 in figure 3 which shows that under pressure from fluid forces that the plate is not moving.  The examiner notes that the function of increased rigidity/bulge resistance is due to the presence of the connection wall between the side walls, and therefore the presence of the connection wall would provide the function of bulge resistance/increased rigidity.  The examiner further points applicants to their instant specification on page 6 “Thus, the connection wall provides rigidity to the side walls or reinforces the same. Thus, the reagent vessel may not bulge as the side walls are fixed or reinforced in their position by means of the connection wall.” where this disclosure explicitly states that the rigidity/bulge resistance function is due to the presence of the connection wall.  Nippon teaches a connecting wall 16 that connects the side walls; pages 2-3, Figs. 2-3. The use of PVC (vinyl chloride) or HDPE (high density polyethylene) to form the vessel as disclosed in on page 2 of Nippon would result in a rigid structure. The examiner believes that the inclusion of the connection wall would enhance the structural rigidity as it provides an additional support structure to strengthen the vessel. Although the main function of connecting wall 16 of Nippon is to decrease bubble formation, there is no evidence of record to preclude the connecting wall from also serving to provide additional support/rigidity. 

Applicants argue, on page 9 of their remarks, that Luoma discloses baffles and does not provide enhanced rigidity. The examiner notes that applicants are mischaracterizing the examiners rejection.  Luoma is not cited for using the connection wall/partition to enhance the rigidity. Rather, Nippon teaches the connection wall/partition which is connected to the sidewalls and would enhance the rigidity (see rejection of claim 1 above).  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicants, on page 10 of their remarks, argue that Olympus does not teach partitions that provide bulge resistance/rigidity because the partitions are oriented in the same direction as the side walls. Applicants also state that Olympus does not satisfy the prima facie requirement under 2143.01.  The examiner respectfully disagrees.  First, the examiner notes that the partition wall is taught in Nippon which connects the sidewalls, and Olympus has further been used to teach multiple partitions/dividing portions on the interior of the container (see claim 3 above), and also an alternative to rejection to claim 1.  Additionally, the examiner has never stated that partition 52 of Olympus runs along the same direction as sidewalls, and conversely, the partition of Olympus could run into side walls 51c and 51d.  Nonetheless, the partition and sidewall connection are discussed in Nippon, not Olympus. Additionally, the examiner respectfully disagrees that walls 52 would not provide enhanced rigidity as the mere presence of the walls 52 would provide enhanced support to the walls/container compared to a container without the walls 52.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Olympus has been used to modify Nippon with obviousness/motivation as required by MPEP 2143.01 as follows (the examiner directs applicants attention to the full rejection in the 103 section above): Alternatively, if it is deemed that Nippon and Luoma do not teach forming the partition and its connected walls of the container using an uninterrupted monolithic construction, then Olympus teaches the analogous art of a reagent container (Olympus; Fig. 2-4, page 1), the container having internal partitions/connection walls connecting to sidewalls (Olympus teaches connection walls/partitions 52 which connect to sidewalls 51 of the container body; p. 1, 4, 5, 6), where the container and its sidewalls and partitions are formed using an uninterrupted monolithic construction (Olympus teaches that the container is molded integrally, and that the partitions are integrally molded to the container body, meaning that the container of Olympus is molded monolithically in an uninterrupted fashion; p. 4). It would have been obvious to one of ordinary skill in the art to have modified the molded side walls with a connection wall/partition connected in an uninterrupted fashion of modified Nippon to be molded integrally/monolithically as in Olympus because Olympus teaches that it is well known to integrally mold the container body/walls with internal partitions (Olympus; p. 4).   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin R Whatley whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798